Citation Nr: 1452104	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-06 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable evaluation for right knee patellofemoral syndrome (hereinafter, "right knee disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

In May 2014, the Board issued a decision that, in part, denied the Veteran's claim of entitlement to an initial compensable rating for his service-connected right knee disability.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court granted a Joint Motion for Remand in which the parties moved the Court to vacate the Board's decision and return the current issue to the Board for further consideration.

The issue of entitlement to service connection for a left knee disability was remanded in the Board's May 2014 decision; post-remand action has not yet been fully completed.  Accordingly, that issue will be addressed in a separate decision, if necessary.


FINDING OF FACT

During the period under review, the Veteran's right knee disability was manifested by full flexion and extension with no objective evidence of instability or subluxation, but with objective evidence of crepitation, grinding, and abnormal patellar tracking, and subjective reports of pain with use.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no higher, for the Veteran's right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veteran's claim of entitlement to a higher rating for his right knee disability arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VA has also fulfilled its duty to assist.  In this case, the VA obtained service treatment records, post-service VA and private treatment records, and a VA examination report.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning the symptomatology, treatment, and functional impairment related to his knee disability was obtained.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include when the case was on appeal to the Court, nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

II.  Analysis

The Veteran asserts he is entitled to a higher rating for his right knee disability, which is currently assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45 (2014).  Although pain may be    a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

"The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful . . . joints due to healed injury as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to      the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service connection for patellofemoral syndrome of the right knee was granted effective April 28, 2010.

The Veteran sought VA treatment for knee discomfort in June 2010, at which time he described pain of 1 out of 10, and stated that he avoided certain activities, such as jogging, that caused pain.  An x-ray study of the Veteran's knee conducted in July 2010 was negative.

The Veteran was afforded a VA examination in July 2010, at which time he described progressive pain with grinding after prolonged walking, jumping, or standing.  He also described giving way, instability, weakness, and limited motion in his right knee.  The Veteran stated his symptoms had been stable since their onset.  Upon physical examination, the examiner reported objective evidence of crepitation, grinding, and abnormal tracking of the patella, but no instability, meniscus abnormality, or ankylosis.  Range of motion testing revealed extension to 0 degrees and flexion to 140 degrees, with no objective evidence of pain, and no additional limitation or objective evidence of pain with repetitive motion.  The examiner stated that the Veteran's symptoms of pain appeared during prolonged standing or walking-essentially any time there was weight-bearing on the joint    for a prolonged period of time.  However, he found that there was no functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.

During the Veteran's June 2012 hearing, he stated that any kind of "shock" to his knee, such as running or descending stairs, "really makes it hurt."  He also reported that his knee would give out at those times.  The Veteran indicated that his knee occasionally locked up, and that rising from a squatting position was difficult.  He stated he took ibuprofen and used a pull-on brace to apply heat for pain relief, but denied current medical treatment for his knee disability.  He explained that he avoided running, as well as lifting heavy items at work, and stated that, due to his avoidance of certain activities, the severity of his disability had remained stable since the time of the initial grant of service connection.

After review of the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent evaluation is warranted for his right knee disability, given his consistent reports of pain with activities such as running, lifting, descending stairs, and prolonged walking and standing, and the objective findings of crepitation, grinding, and abnormal patellar tracking during the 2010 VA examination.  38 C.F.R. § 4.59.

However, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent.  Although he has reported experiencing instability in his right knee, neither objective subluxation nor instability has been noted at any time during the period on appeal, and the 2010 VA examiner reported that the Veteran's knee was stable.   The Board concludes that the objective medical findings on examination are of greater probative value than the Veteran's allegations regarding the stability of his right knee.  Therefore, a higher rating is not warranted under Diagnostic Code 5257.  Additionally, neither right knee flexion nor right knee extension has been limited to a compensable degree, so higher or separate ratings under Diagnostic Codes 5260 and 5261 are not warranted.  

The Board further finds that a higher rating is not warranted under any other applicable Diagnostic Code.  The evidence of record does not show that the Veteran has arthritis, ankylosis, dislocated or removed semilunar cartilage, or nonunion or malunion of the tibia or fibula.  Accordingly, Diagnostic Codes 5003, 5010, 5256, 5258, 5259, and 5262 are not for application.

In summary, given the Veteran's consistent complaints of pain during certain activities, and after review of the objective medical evidence of record, the Board finds that a rating of 10 percent, but no higher, is warranted for his right knee disability.

The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus,
his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine, but finds the preponderance of the evidence is against ratings higher than those assigned.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A disability evaluation of 10 percent, but no higher, for right knee patellofemoral syndrome is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


